Citation Nr: 1643626	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  15-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected bilateral sensorineural high frequency hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1956 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development, including a VA examination to determine the current nature and severity of his service-connected bilateral sensorineural high frequency hearing loss; the claim has returned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn this appeal as to the only issue currently in appellate status by way of an April 2016 written statement, in which he stated that he did not wish to pursue this matter.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal as to the claim a rating in excess of 20 percent for service-connected bilateral sensorineural high frequency hearing loss is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


